DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-9) in the reply filed on 12/6/2021 is acknowledged.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/6/2021.
Drawings
The drawings are objected to because the reference numerals begin with 0.  The examiner recommends deleting the 0 in front of each reference numeral and making the same changes to the specification.  For example, “0150” should read  “150”.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because there is a reference line in Figure 1 without a reference numeral. Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the 0100 is not in the drawings, 0215 is not in the drawings.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The disclosure is objected to because of the following informalities:
In par. [0082] of the pg-publication, “FIGS. 34 and 37” is incorrect because there is no Figure 34 or 37.
Appropriate correction is required.
Claim Objections
Claims 1-9 are objected to because of the following informalities:
On line 11 of claim 1, “said funnel shaped needle receptor” should read “said at least one funnel shaped needle receptor” to provide consistent antecedent basis.
On line 1 of claim 2, “said clamp actuator” should read “said at least one clamp actuator” to provide consistent antecedent basis.
On line 2 of claim 2, “the user” should read “a user” to provide antecedent basis.
On line 3 of claim 2, “said tab” should read “said at least one tab” to provide consistent antecedent basis.
On line 1 of claim 3, “said funnel shaped needle receptor” should read “said at least one funnel shaped needle receptor” to provide consistent antecedent basis.
On line 2 of claim 4, “said funnel shaped needle receptor” should read “said at least one funnel shaped needle receptor” to provide consistent antecedent basis.
On line 1 of claim 5, “said clamp actuator mechanism” should read “said at least one clamp actuator” to provide consistent antecedent basis.
On line 1 of claim 6, “said needle” should read “said hollow needle” to provide consistent antecedent basis.
On line 4 of claim 6, “said needle” should read “said hollow needle” to provide consistent antecedent basis.
On line 3 of claim 7, “said needle” should read “said hollow needle” to provide consistent antecedent basis.
On line 1 of claim 8, “said clamp actuator” should read “said at least one clamp actuator” to provide consistent antecedent basis.
On line 2 of claim 8, “said tab” should read “said at least one tab” to provide consistent antecedent basis.
On line 1 of claim 9, “said tab” should read “said at least one tab” to provide consistent antecedent basis.
On line 2 of claim 9, “said funnel shaped needle receptor” should read “said at least one funnel shaped needle receptor” to provide consistent antecedent basis.
On line 3 of claim 9, “said funnel shaped needle receptor” should read “said at least one funnel shaped needle receptor” to provide consistent antecedent basis.
Appropriate correction is required.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-9 are rejected under 35 U.S.C. 101 because 
Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claims 1-9 are rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101).  The limitations “said lumen extending between said housing located at a lumen proximal end and an anastomosis junction with a blood vessel” and  “wherein said lumen is in fluid communication with the native body vessel and said housing, wherein fluid flow through said lumen is selectively sealed by a clamp” because the limitations are structurally requiring the anastomosis junction with a blood vessel and the native body vessel; the anastomosis/native body vessel being a part of the human body.  The examiner’s position is that the deficiency is not intentional on the part of the applicant.  The examiner suggests amending the limitations to “said lumen extending between said housing located at a lumen proximal end and a lumen distal end configured to be attached to an anastomosis junction with a blood vessel” and “wherein said lumen is configured to be in fluid communication with the native body vessel and said housing, wherein fluid flow through said lumen is selectively sealed by a clamp”.
Allowable Subject Matter
Claims 1-9 will be considered allowed upon resolution of the 101 rejections.
The following is an examiner’s statement of reasons for allowance: The prior art made of record fails to disclose or suggest a subcutaneous vascular access device designed for repeated access to a native body vessel comprising the combination of limitations recited in claim 1.  Specifically, the limitations “wherein said housing comprises at least one funnel shaped needle receptor, a spherical hollow chamber, and at least one clamp actuator that is mechanically linked to said clamp and is arranged to selectively actuate said clamp, wherein said at least one funnel shaped needle receptor is selectively in fluid communication with said hollow spherical chamber and said funnel shaped needle receptor is arranged coaxially on an axis that intersects said hollow spherical chamber at a point that is tangential to said hollow spherical chamber, and 
US 4,092,983 to Slivenko discloses a blood access device comprising a valve body (23) with opening (29, 31) that are arranged tangential to hollow cylindrical conduits (15, 17).  Slivenko fails to disclose the identified limitations above.
US 2014/0276327 to Deur discloses a hydraulically controlled arterial/venous access comprising clamps (1102, 1202, 2011) for selectively sealing a blood vessel.  Deur fails to disclose the identified limitations above.
US 6,544,214 to Utterberg discloses a subcutaneous implanted port (10) comprising an actuator (30) for selectively closing a flexible tubing (12).  Utterberg fails to disclose the identified limitations above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THEODORE J STIGELL whose telephone number is (571)272-8759. The examiner can normally be reached M-F 9-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on 571-272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


THEODORE J. STIGELL
Primary Examiner
Art Unit 3783



/THEODORE J STIGELL/           Primary Examiner, Art Unit 3783